Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In the Applicant’s Response dated 1/3/22, the Applicant canceled claim 3 and 13, amended claims 1, 4, 11, 14, 19, argued claims 1, 11 and 19 previously rejected in the Office Action dated 9/2/21.

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
It is unclear how some of the first markup language instrumentation code and at least some of the second markup language instrumentation code is transmitted (recited in the last limitation). “some” is a subjective term that requires the exercise of subjective judgement without restriction and that will render the claim as indefinite. Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014). See MPEP 2173.05(b).
In order to overcome this rejection, the examiner recommends replacing "at least some of the second markup language instrumentation code" with "at least a portion 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 11, 12, 15, 18-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al., United States Patent Publication 2009/0100154 A1 (hereinafter “Stevenson”), in view of Greifeneder et al., United States Patent Publication 2013/0185643 A1 (hereinafter “Greifeneder”), in further view of Swanson et al., United States Patent Publication 2014/0040786 (hereinafter “Swanson”).
Claim 1:
	
receiving a first user request for a first action to be performed on a web page (see paragraphs [0024]-[0026]). Stevenson teaches receiving a user action performed on a web page such as selecting a button;
generating markup language instrumentation code for dynamically generating a first set of instrumentation locator IDs based on a first document object model for a first version of the web page, the first set of instrumentation locator IDs being dynamically generated in response to the first user request for the first action to be performed, by (see paragraph [0040]). Stevenson teaches generating a first set of locator IDs based on a respective DOM; and
preparing, a first markup language user interface description that conforms to the first document object model of the first version of the webpage (see paragraph [0040]). Stevenson teaches preparing a first portion of markup language description that conforms to a DOM.
injecting, into the first markup language user interface description, a first markup language instrumentation code comprising at least one first key-value pair (see paragraphs [0040], [0066]-[0067]). Stevenson teaches injecting instrumentation code into the first potion of the markup language user interface description. The markup language instrumentation code comprising key-value pairs including values for variables associated with the DOM;
dynamically generate the first instrumentation locator IDs, wherein the instrumentation locator IDs comprise at least descriptions of locations of elements in the web page generated from the first document object model of the first version of web page (see paragraph [0040]). Stevenson teaches dynamically generating instrumentation locator IDs that correspond to locations of element in the DOM;
dynamically generate the first set of instrumentation locator IDs, wherein the instrumentation locator IDs by using the respective document object model, wherein the first set of instrumentation locator IDs correspond to descriptions of locations of elements in the web page generated from the respective document object model of the web page (see paragraph [0040]). Stevenson teaches dynamically generating instrumentation locator ID s that correspond to locations of element in the DOM;
receiving a second user request for a second action to be performed on the web page (see paragraph [0029]). Shin teaches receiving a second user request for a second action to be performed on the web page;

Stevenson fails to expressly disclose a dynamic second set of IDs for the modified webpage. 

Greifeneder discloses:
generating markup language instrumentation code for dynamically generating a second set of instrumentation locator IDs based on a second document object model for a second version of the web page, the second set of instrumentation locator IDs being dynamically generated in response to the second user request for the second action to be performed and wherein modification of at least one element in the first version of the web page is reflected in the second document object model for the second version of the web page (see figure 15 and paragraphs [0132]-[0134]). Greifeneder teaches generating code for dynamically generating a set of instrumentation code based on a second document object model for a second version of the webpage that has changed due to a modification in the web page and is reflected in the DOM of the second version, by:
preparing a second markup language user interface description that conforms to the second document object model of the second version of the web page (see paragraph [0132]). Greifeneder teaches preparing a second markup language user interface description that conforms to the second modified DOM based on the modified web page. 
injecting, into the second markup language user interface description, a second markup language instrumentation code comprising at least one second key-value pair that is used to dynamically generate the second set of instrumentation locator IDs, wherein the second set of instrumentation locator IDs comprise at least descriptions of locations of elements of the web page generated from the second document object model of the second version of the web page (see paragraph [0144]). Greifeneder teaches injecting into the second markup language, update instrumentation code based on the modified content.
wherein at least one dynamically generated instrumentation locator ID for the first version of the web page is different from at least one dynamically generated instrumentation locator ID for the second version of the web page as a result of processing the second document object model reflecting the modification of the at least one element in the first version of the web page (see paragraph [0144]). Greifeneder teaches the dynamically generated ID for the first version is different for the second version because each modification causes the instrumentation to be updated;
transmitting, to a user device, at least some of the first markup language instrumentation code and at least some of the second markup language instrumentation code (see paragraph [0148]). Greifeneder teaches transmitting code of the unmodified and modified markup language code.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the current invention to modify the method disclosed by Stevenson to include modifying the code of the user action and updating the instrumentation for the purpose of efficiently tracking elements and updating instrumentation in DOMs, as recited by Greifeneder.

Swanson discloses:
a first client-side interaction with the first version of the web page causes a first invocation of a document object model parser which returns at least a first instrumentation locator ID comprising a first assembly of hierarchical element names derived from the first document object model (see paragraphs [0053] and 
a second client-side interaction with the second version of the web page causes a second invocation of a document object model parser which returns at least a second instrumentation locator ID comprising a second assembly of hierarchical element names derived from the second document object model (see paragraphs [0018], [0053] and [0054]). Swanson teaches a first client-side interaction with the first version of the web page causing an invocation of DOM. A parser is used on the DOM to identify anchor tags or other identifiers that accompany interaction elements named by the DOM. Swanson teaches altering and updating the page to have a second version, but invocation performs the same on the updated page and DOM (i.e., the second version).

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the current invention to modify the method disclosed by Stevenson and Greifeneder to include invocation of a DOM parser to identify instrumentation and associated elements for the purpose of efficiently and automatically identifying or altering actionable, trackable events, as recited by Swanson.

Claim 2:
	
receiving at least one log message wherein the log message comprises at least one instrumentation locator ID (see paragraphs [0070]-[0072]). Stevenson teaches log messages with locator IDs.

Claim 5:
	Stevenson discloses:
identifying a server in a cloud-based environment, wherein the server is configured to interface with one or more storage facilities that store a user interface description for access by one or more users (see paragraph [0067])s v. Stevenson teaches a server configured to store code for access by one or more users. 

Claim 10:
	Stevenson discloses:
wherein a document object model is at least one of an XML DTD, or an XML schema, or an HTML schema, or an XHTML schema, or any combination thereof (see paragraph [0040]). Stevenson teaches a DOM being an API for HTML and XML documents.  

Claims 11, 12, 15, 18:
	These claims are interpreted and rejected for the same reasons as the methods of Claims 1, 2, 5, 10, respectively. 

Claims 19, 20:
	These claims are interpreted and rejected for the same reasons as the methods of Claims 1 and 2.

Claim 22:
	Stevenson and Greifeneder fails to expressly disclose a dynamic second set of IDs for the modified webpage. 

Swanson discloses:
identifying a server in a cloud-base environment, wherein the server is configured to interface with one or more storage facilities that store a user interface description for access by one or more users (see paragraphs [0051]-[0053]). Swanson teaches cloud-based storage services. Swanson also teaches a service storing the web pages and user interfaces for access by a user.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the current invention to modify the method disclosed by Stevenson and Greifeneder to include cloud based storage services for the purpose of efficiently accessing the user interfaces, as recited by Swanson.


s 4, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson, in view of Greifeneder and Swanson, in further view of Brust et al., United States Patent Publication 2015/0347609 A1 (hereinafter “Brust”).
Claim 4:
	Stevenson and Greifeneder fail to teach the log message comprises a locator ID. 

	Brust discloses:
wherein at least one instrumentation locator ID is formed as an assembly of an order of a hierarchical path (see paragraph [0037]). Brust teaches the ID is based on the reference of the html element within the hierarchical tree.  

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the current invention to modify the method disclosed by Stevenson and Greifeneder to include locator IDs formed by hierarchical names for the purpose of efficiently and dynamically modifying portions of the DOM to monitor markup language elements and efficiently assigning IDs, as recited by Brust.

Claim 14 and 21:
	These claims are interpreted and rejected for the same reasons as the methods of Claim 4. 

s 6-8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson, in view of Greifeneder and Swanson, in further view of Gula et al., United States Patent Publication 2006/0161816 A1 (hereinafter  “Gula”).
Claim 6:
	Stevenson, Greifeneder and Swanson fail to teach an ID be based on a user’s characteristic. 

	Gula discloses:
identifying at least one user characteristic pertaining to at least the one or more users wherein at least one instrumentation locator ID comprises the user characteristic (see paragraph [0036] and [0052]-[0054]). Gula teaches ID can be based on users IP address and location.  

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the current invention to modify the method disclosed by Stevenson, Greifeneder and Swanson to include an ID based on a user’s characteristic for the purpose of efficiently logging multiple events that occur in a markup language, as recited by Gula.

Claim 7:
	Stevenson, Greifeneder and Swanson fail to teach an occurrence ID. 

	Gula discloses:
wherein the log message that is emitted responsive to a user action comprises an occurrence ID (see paragraphs [0023] and [0077]). Gula teaches an occurrence ID for each time the event occurs.  

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the current invention to modify the method disclosed by Stevenson, Greifeneder and Swanson to include an occurrence ID for the purpose of efficiently logging multiple events that occur in a markup language, as recited by Gula.

Claim 8:
	Stevenson, Greifeneder and Swanson fail to teach an occurrence ID. 

	Gula discloses:
wherein the occurrence ID is formed using at least one of, an occurrence ID, or a unique sequencing number, or a random number, or any combination thereto (see paragraphs [0023] and [0077]). Gula teaches an occurrence ID for each time the event occurs.  

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the current invention to modify the method disclosed by Stevenson, Greifeneder and Swanson to include an occurrence ID for the purpose of efficiently logging multiple events that occur in a markup language, as recited by Gula.

Claims 16, 17:
	These claims are interpreted and rejected for the same reasons as the methods of Claims 6 and 7, respectively. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stevenson, Greifeneder and Swanson, in view of Kembel et al., United States Patent 8346887B1 (hereinafter  “Kembel”).
Claim 9:
	Stevenson, Greifeneder and Swanson fail to teach packaging a parser with UI description. 

	Kembel discloses:
packaging a document object model parser together with a user interface description (see column 6 line 65 – column 7 line 13). Kembel teaches the parse being packaged in the description.  

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the current invention to modify the method disclosed by Stevenson, Greifeneder and Swanson to include packaging a parser with UI description for the purpose of efficiently rendering and logging events in the markup, as recited by Kembel.

Response to Arguments
Applicant’s arguments with respect to claims 1, 11, 19 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        3/10/2022

/ANDREW R DYER/Primary Examiner, Art Unit 2176